Citation Nr: 0018924	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of a fall, 
claimed as secondary to service-connected back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from May to December 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the RO.  



REMAND

In a July 1997 rating decision, the RO denied the veteran's 
claim of service connection for skull fracture, brain 
hemorrhage, right clavicle fracture, right ear hearing loss, 
slurred speech and right arm fracture, all of which were 
claimed as secondary to the service-connected back 
disability.  

In November 1997, the RO received from the veteran's 
representative a statement in which it was alleged that the 
July 1997 rating decision was clearly and unmistakably 
erroneous.  In an August 1998 rating decision, the RO denied 
the clear and unmistakable error claim, and the veteran 
perfected a timely appeal.  

The representative's statement, received a few months 
following the original denial of service connection, should 
have been considered a Notice of Disagreement with the July 
1997 rating decision.  Although it is generally within the 
veteran's discretion to phrase the issue (see Payne v. 
Derwinski, 1 Vet. App. 85 (1990)), the Board discerns 
absolutely no benefit to the veteran by considering the 
statement received in November 1997 as a claim of clear and 
unmistakable error as opposed to a Notice of Disagreement.  
Indeed, it simply raises the burden on the veteran to 
establish service connection.  

As the veteran has not received a statement of the case 
regarding the merits of the service connection claim, the 
case must be remanded for the RO to issue a Statement of the 
Case and provide the veteran an opportunity to perfect an 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to issue the veteran and his 
representative a Statement of the Case 
regarding the service connection issues 
which were denied by the RO in July 1997.  
The veteran and his representative should 
be advised of the requirements for 
perfecting the appeal and provided the 
opportunity to do so.  Then, the RO 
should respond accordingly.  

2.  After undertaking any additional 
development deemed warranted, including 
obtaining any indicated medical 
examinations, the RO should review the 
issues on appeal.  Due consideration 
should be given to all pertinent laws and 
regulations.  If any benefit sought on 
appeal is not granted, the appellant and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




